Case 1:21-cv-00056-RBW Document 10-1 Filed 01/13/21 Page 1of1

Office of the Attornep General

Mashington, A. C. 20530
November 17, 2020

 

ORDER NO. 4910-2020
DELEGATION OF AUTHORITY TO THE DIRECTOR, EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW, TO ISSUE REGULATIONS RELATED TO IMMIGRATION
MATTERS WITHIN THE JURISDICTION OF THE EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW
Pursuant to the authority vested in the Attorney General by law, including 28 U.S.C.
§§ 509 and 510, I hereby delegate to the Director, Executive Office for Immigration Review,

until January 20, 2021, the authority to issue regulations related to immigration matters within

the jurisdiction of the Executive Office for Immigration Review.

November 17,2020 . [fbr

Date William P. Barr
Attorney General

 
